DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 8/18/21 have been received. Claim 1 has been amended. Claims 3-5, 28, and 30 have been cancelled.
Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 16-26, 29, and 31 directed to inventions non-elected without traverse.  Accordingly, claims 16-26, 29, and 31 have been cancelled.
Claim Rejections - 35 USC § 112
4.	The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-3, 5-15, and 27 is withdrawn because Applicant’s remarks filed in the response of 8/18/21 have been fully considered and are persuasive.
Claim Rejections - 35 USC § 103
5.	The rejection under 35 U.S.C. 103 as being unpatentable over Pope et al. (US 2019/0157665) in view of Alsharaeh et al. (Prepr. Pap.-Am. Chem. Soc., Div. Pet. Chem. 2012, 57(1), 142-144) on claims 1-3, 5-15, and 27 is/are withdrawn because the Applicant amended the claims.
EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in an interview with Michael Shinall on 9/7/21.
The application has been amended as follows.
7.	Claim 1 has been amended to: A cathode comprising a nanocomposite comprising (a) a nonconducting polymer and (b) a carbon filler, the carbon filler comprising a plurality of ultrathin sheets of a porous carbon material, wherein each sheet of the plurality of ultrathin sheets has a thickness from about 1 to about 5 single atoms, 
wherein the nanocomposite comprises the carbon filler at a weight percent in a range    from 0.1% to 2%, and the weight percent is based on a total weight of the nonconducting polymer and the carbon filler; 
at least a portion of each sheet of the plurality of ultrathin sheets of the porous carbon material comprises a plurality of [[uniformly distributed]] pores with an average diameter in [[the]]  a range of 2 nm to 5 nm; and 
at least a portion of the plurality of ultrathin sheets of the porous carbon material has an average sheet thickness in a range from 1 nm to 4 nm.
Allowable Subject Matter
8.	Claims 1-2, 6-15, and 27 are allowed.
9.	The following is an examiner’s statement of reasons for allowance: the invention is directed to a cathode comprising a nanocomposite comprising (a) a nonconducting polymer and (b) a carbon filler, the carbon filler comprising a plurality of ultrathin sheets of a porous carbon material, wherein each sheet of the plurality of ultrathin sheets has a thickness from about 1 to 
	The prior art to Pope et al. (US 2019/0157665) discloses a cathode comprising a nanocomposite comprising (a) a nonconducting polymer and (b) a carbon filler, the carbon filler comprising a plurality of ultrathin sheets of a porous carbon material, wherein each sheet of the plurality of ultrathin sheets has a thickness from about 1 to about 5 single atoms,  but does not disclose, teach or render obvious wherein the nanocomposite comprises the carbon filler at a weight percent in a range    from 0.1% to 2%, and the weight percent is based on a total weight of the nonconducting polymer and the carbon filler;  at least a portion of each sheet of the plurality of ultrathin sheets of the porous carbon material comprises a plurality of pores with an average diameter in a range of 2 nm to 5 nm; and at least a portion of the plurality of ultrathin sheets of the porous carbon material has an average sheet thickness in a range from 1 nm to 4 nm.
	The prior art to Alsharaeh et al. (Prepr. Pap.-Am. Chem. Soc., Div. Pet. Chem. 2012, 57(1), 142-144) teaches  the composite comprises the carbon filler at a weight percent in a range    from 0.1% to 2%, and the weight percent is based on a total weight of the nonconducting polymer and the carbon filler but does not teach, disclose, or render obvious a cathode comprising a nanocomposite comprising (a) a nonconducting polymer and (b) a carbon filler, the carbon filler comprising a plurality of ultrathin sheets of a porous carbon material, wherein each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724